Name: 90/672/ECSC: Decision of the Representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council of 20 December 1990 applying generalized tariff preferences for 1991 in respect of certain steel products originating in developing countries
 Type: Decision
 Subject Matter: iron, steel and other metal industries;  tariff policy;  trade policy
 Date Published: 1990-12-31

 Avis juridique important|41990D067290/672/ECSC: Decision of the Representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council of 20 December 1990 applying generalized tariff preferences for 1991 in respect of certain steel products originating in developing countries Official Journal L 370 , 31/12/1990 P. 0133 - 0150DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OFTHE MEMBER STATES OF THE EUROPEAN COAL AND STEELCOMMUNITY, MEETING WITHIN THE COUNCILof 20 December 1990applying generalized tariff preferences for 1991 in respect of certain steel productsoriginating in developing countries(90/672/ECSC)<(BLK0)LA ORG="CCF"> EN</(BLK0)LA> THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL, In agreement with the Commission, HAVE DECIDED AS FOLLOWS: Article 1 1. From 1 January to 31 December 1991, the customs duties applicable to the products listed in Annexes I and II shall be totally suspended within the framework of tariff quotas and ceilings. Spain and Portugal shall apply on the imports of products referred to above the customs duties established in accordance with Articles 178 and 365 of the 1985 Act of Accession. 2. The arrangements provided for in paragraph 1 shall apply solely: - to each of the countries or territories listed in column 4 of Annex I against each category of products listed in columns 2 and 3, - to each of the other countries or territories listed in Annex III, with the exception of Romania, for the same categories of products, - to each of the countries or territories listed in Annex III for the other categories of products in Annex II, subject to observance of the concept of originating products. However, the Community preference arrangements applicable to Yugoslavia shall result exclusively from the provisions contained in the Agreement with that country concerning ECSC products (1). 3. The preferences granted by this Decision are suspended, on a temporary basis, for products originating in the Republic of Korea. 4. Preferential entry as provided for in this Decision shall be subject to conformity with the definition of the origin of products adopted in accordance with the procedure laid down in Article 14 of Regulation (EEC) No 802/68 (2) and contained in Regulation (EEC) No 693/88 (3). 5. The Community tariff quotas and ceilings shall be administered in accordance with the provisions set out below. SECTION IProvisions concerning the administration of the Community tariff quotas relating to products listed in Annex IArticle 2 The total suspension of customs duties within the limits of the Community tariff quotas referred to in Article 1 (1) shall be accorded to each country or territory listed in column 4 of Annex I in respect of the products indicated against its name in columns 2 and 3 together with details in column 5 of the amount of the individual quotas. Article 3 1. The Member States shall administer their tariff quotas in accordance with their own provisions. 2. The extent to which a Member State has used up its share shall be determined on the basis of imports of the goods in question which have been entered for free circulation, on the basis of the customs value of the said goods, and which are accompanied by a certificate of origin in accordance with the rules referred to in Article 1 (4). Article 4 Each Member State shall reintroduce the levying of duties which have been suspended in respect of a country or territory listed in column 4 of Annex I as soon as it finds that the charges against its national quota of the products concerned originating in that country or territory have reached the amount laid down in column 6 of Annex I. SECTION IIProvisions concerning the administration of the Community tariff ceilings relating to the products listed in Annexes I and IIArticle 5 Subject to Articles 6 and 7, the preferential tariff ceiling arrangements shall be accorded: - for products in Annex I, to each of the countries or territories listed in Annex III, other than Romania and those which may be listed in column 4 of Annex I, within the limits of the amounts specified in column 7 of Annex I, against each category of products, - for products in Annex II, to the countries or territories listed in Annex III, considered individually, within the limits of a Community ceiling corresponding to 102 % of the highest maximum amount valid for 1980 under each of the preferential ceilings opened for that year. Article 6 1. As soon as the individual ceilings fixed or calculated in accordance with the provisions of Article 5, which are laid down for imports into the Community, under the conditions which it shall determine, of products originating in any of the countries or territories referred to in Article 1 (2), are reached at Community level, the Member States may at any time, at the request of any one of them or of the Commission and in respect of the whole of the Community, reintroduce the levying of the corresponding duties on imports of the products in question from each of the countries or territories concerned until the end of the period referred to in Article 1 (1). 2. Within the framework of the foregoing provisions, the Commission shall coordinate the procedures for reintroducing normal customs duties, in particular by notifying the date common to the whole of the Community and directly applicable in each Member State. This notification shall be published in the Official Journal of the European Communities. 3. However, paragraphs 1 and 2 shall not apply to the countries listed in Annex IV. Article 7 The extent to which ceilings have been used up shall be determined at Community level on the basis of imports charged in the manner laid down in Article 8 (1) and (2). SECTION IIIGeneral provisionsArticle 8 1. Imports of the products in question shall be charged against the quota shares and Community ceilings as and when the products are entered for free circulation, on the basis of the customs value of the said products, and are accompanied by a certificate of origin in accordance with the rules laid down in Article 1 (4). 2. Goods may be charged against a ceiling or admitted under a tariff quota only if the certificate of origin referred to in paragraph 1 is presented before the date on which the levying of duties is reintroduced. 3. For the purposes of the application of this Decision, the rates of conversion into national currencies of the value in ecus in which the preferential amounts are expressed shall be those fixed on 1 October 1990 and they shall remain in force from 1 January to 31 December 1991 (1). 4. An amendment to the list of beneficiaries, in particular by the addition of new countries or territories, may entail a corresponding adjustment to Community tariff quotas or ceilings. Article 9 1. The Member States shall, within six weeks of the end of each quarter at the latest, forward to the Statistical Office of the European Communities the relevant statistical data for the products entered for free circulation in the quarter concerned under generalized preferential treatment in accordance with the provisions of the present Decision. This data, transmitted according to the codes of the combined nomenclature and, where applicable, of the TARIC, shall show the country of origin, value, quantity and any supplementary units as defined by Regulations (EEC) No 1736/75 (1) and (EEC) No 3367/87 (2). 2. However, in the case of products in Annex I subject to ceilings, the Member States shall, by the 11th day of each month at the latest, forward to the Commission, at its request, the list of charges effected during the previous month. At the Commission`s request, when the level of 75 % of the ceiling is reached, the Member States shall forward these lists of charges to the Commission every 10 days; these lists shall be forwarded within five days of the end of each 10-day period. Article 10 The Member States shall, in close cooperation with the Commission, take all necessary measures to ensure that this Decision is applied. Article 11 The Member States shall take all measures necessary for the implementation of this Decision. Article 12 This Decision shall enter into force on 1 January 1991. Done at Brussels, 20 December 1990. The PresidentG. RUFFOLO ANNEX I <(BLK0)LA ORG="CCF">EN</(BLK0)LA>>TABLE>' ANNEX II<(BLK0)LA ORG="CCF">EN</(BLK0)LA>>TABLE>' ANNEX III<(BLK0)LA ORG="CCF">EN</(BLK0)LA>>TABLE> >TABLE POSITION> ANNEX IV <(BLK0)LA ORG="CCF">EN</(BLK0)LA>>TABLE>